TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00066-CR



                                        In re Harley Martin


                                   Shawn Danene Harty, Appellant

                                                  v.

                                      State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-13-300338, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                               ORDER TO SHOW CAUSE

PER CURIAM

                This is a contempt proceeding ancillary to Shawn Danene Harty’s appeal. The subject

of this proceeding is Harty’s appointed counsel, Harley Martin, who has failed to comply with our

order to file appellant’s brief.

                Harty filed her notice of appeal on January 22, 2015. Martin failed to file Harty’s

brief after requesting and receiving three extensions of time, and after an abatement for the trial

court’s determination as to whether Martin had abandoned this appeal. On November 10, 2016, we

ordered Martin to file appellant’s brief no later than November 22, 2016, and advised him that failure

to file the brief by that date could require him to show cause for his noncompliance with the order.
               We hereby order Harley Martin to appear in person on February 1, 2017, at 9:30 a.m.,

in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th St., City of

Austin, Travis County, Texas, to show cause why he should not be held in contempt and sanctions

imposed for his failure to obey the November 10, 2016 order of this Court. This order to show cause

will be withdrawn and Martin will be relieved from his obligation to appear before this Court as

above ordered if the brief is received by the Clerk of this Court by January 30, 2017.

               It is ordered January 25, 2017.



Before Chief Justice Rose, Justices Field and Bourland

Do Not Publish




                                                 2